Appeal from a judgment of the Supreme Court, Wyoming County (Mark H. Dadd, A.J.), entered April 24, 2003 in a proceeding pursuant to CPLR article 78. The judgment denied the petition seeking review of the determination of the Parole Board denying petitioner’s request for parole release.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: Petitioner contends that Supreme Court should have granted his petition challenging the determination of the Parole Board that denied his request for parole release. This appeal must be dismissed as moot because the determination expired during the pendency of this appeal, and the Parole Board decided petitioner’s subsequent request for parole release (see Matter of Phillips v Travis, 289 AD2d 1035 [2001]; Matter of Bermudez v New York State Div. of Parole, 281 AD2d 673 [2001]). Present—Pigott, Jr., P.J., Wisner, Hurlbutt, Lawton and Hayes, JJ.